DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on November 8, 2019 has been considered by the examiner.

Claim Objections
Claims 3, 7-8 and 12 are objected to because of the following informalities:  
Claim 3 recites “charge/discharge cycling process” in line 2 while claim 1 recites “charge/discharge cycle process” in line 6.  It is suggested to use either form consistently throughout all the claims.
In claim 7 at line 7, it is suggested to change “function” to --functional group--.
In claim 8 at line 2 and claim 9 at line 2, claim 10 at line 2 it is suggested to change “electrode active material” to --the electrode active material--.  
In claim 12 at line 2, it is suggested to change “as counterelectrode” to --as a counterelectrode--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the electrode active material" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the electrolyte" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the electrochemical conditions" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the 1-electron redox reaction" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the 1-electron oxidized form" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the viologen units" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Claim 4 recites a similar limitation in line 3 and is rejected for the same reason.

2 recites the limitation "the two-electron oxidized form" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the viologen units" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 4 recites the limitation "their two-electron oxidized form" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the oxidized polyviologen" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, it is unclear if the oxidized polyviologen is either the 1-electron or the two-electron form or both.
Claim 6 recites the phrase "such as" in line 4 which renders the claim indefinite as it is unclear whether the limitations following the phrase are part of the claimed invention. (MPEP § 2173.05(d))  Claim 7 similarly recites the phrase "such as" in line 16 and is rejected on the same grounds.  Claim 8 similarly recites the phrase "such as" in line 16 and line 24 and is rejected on the same grounds.  Claim 9 similarly recites the phrase "such as" in line 14 and is rejected on the same grounds.  Claim 10 similarly recites the phrase "such as" in line 14 and is rejected on the same grounds.  
Claim 7 recites the term "where appropriate" in line 10 which is a relative term and renders the claim indefinite.  The term "appropriate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claim 8 similarly recites the term "where appropriate" in line 8 and line 16 and is rejected on the same grounds.  Claim 9 similarly recites the term "where appropriate" in line 6 and is rejected on the same grounds. 
Claim 7 recites the limitation "or even is interrupted with a ketone unit" in lines 12-13.  This limitation is not clearly understood, with respect to whether a ketone unit may interrupt (as in intervene) between the viologen unit and the R group, or, if interrupted with a ketone unit is to a product-by-process feature from, e.g. an interrupted reaction during synthesis.  Claim 8 similarly recites the limitation "or even interrupted with a ketone radical" in line 10 and lines 18-19 and is rejected on similar grounds.  Claim 9 similarly recites the limitation "or even is interrupted with a ketone unit" in lines 8-9 and is rejected on the same grounds. Claim 10 similarly recites the limitation "or even is interrupted with a ketone unit" in lines 8-9 and is rejected on the same grounds.
Claims 2-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Saika et al. (EP 0 476 338)
- as a counter anion to the viologen (formula A, pg. 2 lines 4-13) in a polyviologen film. (lines 1-3)  The polyviologen film material is insoluble in the electrolyte. (pg. 2 lines 54-58)    
 	Saika does not explicitly teach the electrochemical conditions for use of said battery being adjusted so that its charge/discharge cycle process is established on the basis of the 1-electron redox reaction between the 1-electron oxidized form of the viologen units of said polyviologen, termed cation radical, and their totally reduced form, termed neutral form of polyviologen.  However, in Saika, at the start the electrode is in its form after electroreduction and the color is pale yellowish. (Saika, pg. 4 lines 50-54)   During its use, the electrochemical condition is applied, i.e. adjusted to -0.8 V, which is between the redox potentials of -0.59 V and -0.9 V shown by polyviologen. (Example 1, pg. 11, see also Examples 11 and 12)  Thus, as the applied redox potential of -0.8 V is less than the redox potential of -0.9 V, the skilled artisan would find obvious that only the 1-electron reaction with a potential of -0.59 V occurs, and would further find obvious that the redox reaction, with the applied redox potential of -0.8 V, is for the 1-electron oxidized form of polyviologen.  As to using polyviologen in a battery in a charge/discharge process, Saika is asserted to teach or at least suggest use of polyviologen in a battery in a charge/discharge process in specifically disclosing that the electrode can be used in a secondary battery. (pg. 7 lines 55-58)
 	For claim 2:  As already discussed, the electrochemical conditions are adjusted so that only the 1-electron reaction proceeds, which teaches or at least suggests that the two-electron 
 	For claim 3:  Saika does not explicitly teach the charge/discharge cycling process being initiated with a polyviologen in neutral form or in cation radical form.  However, the skilled artisan would find obvious that in the charge/discharge process oxidation starts or initiates with the polyviologen in neutral reduced form and reduction starts or initiates with the polyviologen in cation radical form (Saika on pg. 4 lines 50-54).
 	For claim 4:  Regarding the neutral form or the cation radical form of polyviologen being generated beforehand in situ from a polyviologen of which the viologen units are in their two-electron oxidized form, by partial or total reduction of its viologen units, this limitation while considered has not been given patentable weight towards the claimed method of using a battery.  It appears that claim 4 is to a limitation for a method of making a component or element of the battery, and not giving weight or meaning for the claimed method for using the battery.  This interpretation is further supported by being generated beforehand, as claimed.
  	For claim 5:  The polyviologen is a linear polyviologen. (Saika on pg. 3, formula (I))
 	For claim 6:  For the oxidized polyviologen, the counterion is an anion of a halogen or perchloric acid, which teaches or at least suggests an anion of ClO4- F-, Cl-, Br-, or I-. (Saika on pg. 4 lines 14-16) 	
	For claim 8: The battery comprises a polyviologen material formed of monomers comprising at least one oxidized viologen unit of general formula (II) as claimed, where in its oxidized form the units which correspond to A1 and A2 are a covalent bond and an arylene unit, inter alia (Saika on pg. 4, formula in lines 39-44), where hydrogen corresponds to the R groups a- corresponds to the X radicals and are anions of a halogen, inter alia. (pg. 4 lines 14-16)  
 For claim 9:  In addition to all as discussed for claim 8, the examiner notes that general formula (II) in claim 8 is similar to general formula (III) in claim 9 but for general formula (III) having a covalent bond and an alkylene chain on either side of the viologen.  To this end, Saika’s formula has, as self-evident in the bond line notation, a covalent bond (pg. 4 lines 39-44) and teaches or at least suggests R1 as, inter alia, an alkylene which have C1 to C14 (pg. 4 lines 8-9) which overlaps with k being an integer from 1 to 50.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Saika et al. (EP 0 476 338) in view of Armand et al. (US Pat. 5,883,220)
The teachings of Saika are discussed above.
	Saika does not explicitly teach the viologen of the general formula (Ia-Ic) in claim 7.  However, Armand in the same field of endeavor teaches a viologen (Armand in col. 3, formula (5)) which, when combined with Saika where the counterion (X) is an anion of a halogen or perchloric acid such as ClO4- F-, Cl-, Br-, or I- (Saika on pg. 4 lines 14-16), teaches or at least suggests the viologen of general formula (Ic).  The skilled artisan would find obvious to modify Saika with the viologen of general formula (Ic).  The motivation for such a modification is in recognition of the viologen forming stable anionic or cationic radical species by the loss or gain of at least one electron. (Armand in col. 3 lines 39-42)

10 is rejected under 35 U.S.C. 103 as being unpatentable over Saika et al. (EP 0 476 338) as evidenced by Hu et al. (Distonic Biradical Anions. Synthesis and Characterization of the 3,5-Dehydrophenyl and 1,3,5-Trimethylenebenzene Negative Ions)
The teachings of Saika are discussed above.
	The examiner notes that general formula (IV) in claim 10 is similar to general formula (III) in claim 9 except for general formula (IV) having a 1,3,5-trimethylbenzyl group.  In this regard, it is asserted that Saika teaches or at least suggests that R1 is, inter alia, mesitylenetriyl, which is 1,3,5-trimethylbenzyl group.  As evidence, the examiner cites Hu, where a mesitylenetriyl group is the same as 1,3,5-trimethylbenzyl group (Hu on pg. 5816, 2nd par. bridging col. 1 to col. 2)

	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Saika et al. (EP 0 476 338) in view of Shembel et al. (US 2003/0031933)
	The teachings of Saika are discussed above.
 	Saika des not explicitly teach a lithium metal electrode as a counterelectrode.  However, Shembel in the same field of endeavor teaches a lithium metal electrode. (Shembel in [0005], [0010])  The skilled artisan would find obvious to modify Saika with a lithium metal electrode.  The motivation for such a modification is to facilitate lithium dissolution and intercalation of lithium ions. ([0010], see also [0004])  As to the electrochemical conditions for use for its charge/discharge cycle method, Shembel discloses a stable voltage within the range of 0.8-4.5 V. ([0079])  It is asserted that optimization of the electrochemical conditions for use within the claimed voltage range is within the purview of the skilled artisan, absent of a showing of evidence or unexpected results indicating that this range is critical, as determining the optimum In re Peterson, 315 F.3d 1325, 1330, 65 USPQ 2d 1379, 1382-83 (Fed. Cir. 2003);  see also In re Geisler, 116 F.3d 1465, 1470, 43 USPQ 2d 1362, 1365 (Fed. Cir. 1997) ("'[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.'" (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 235 (CCPA 1995)). 

 	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Saika et al. (EP 0 476 338) in view of Deunf et al. (Solvation, exchange and electrochemical intercalation properties of disodium 2,5-(dianilino)terephthalate)
	The teachings of Saika are discussed above.
 For claim 12:  Saika does not explicitly teach the battery to comprise, as counterelectrode, dilithium 2,5-dianilinoterephthalate.  However, Deunf in the same field of endeavor teaches a battery with a counterelectrode of dilithium 2,5-dianilinoterephthalate. (Deunf on pg. 6078, “Electrochemical characterization techniques”)   The skilled artisan would find obvious to modify Saika with dilithium 2,5-dianilinoterephthalate as a counterelectrode.  The motivation for such a modification is its impressive ion exchange properties. (pg. 6082, “Conclusions”)  As to the electrochemical conditions for use for its charge/discharge cycle method being obtained for a voltage of between 0.2 V and 1.2 V, it is asserted that optimization of its electrochemical conditions for a specified voltage is within the purview of the skilled artisan absent of a showing of evidence or unexpected results indicating that these quantities are critical, as determining where the optimum combination of percentages lies is prima facie obvious.  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ 2d 1379, 1382-83 (Fed. Cir. 2003);  see also In re Geisler, 116 F.3d 1465, 1470, 43 USPQ 2d 1362, 1365 (Fed. Cir. 1997) ("'[I]t is not In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 235 (CCPA 1995)).  
	For claim 13:  Saika discloses use of the polyviologen modified electrode in a secondary battery (Saika pg. 7 lines 56-58) but does not teach the specific type of battery.  However, Deunf teaches or at least suggests a lithium-ion battery and/or its sodium analogue or sodium battery. (Deunf, Introduction on pgs. 6076-6077)  The skilled artisan would find obvious for the battery to be a lithium or sodium battery.  The motivation for such a modification is intercalation chemistry in these batteries having an impressive richness in terms of design of solids with particular composition, structure and physical properties, reactivity at low temperatures, and a reversibility in the process. (Id.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571) 272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722            

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722